Citation Nr: 0332198	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-14 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease of the knees, secondary to a service connected 
low back disability.

2.	Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran had more than 20 years of active service prior to 
his retirement in February 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
DAV.  The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The veteran claims that there are records missing relating to 
her vocational rehabilitation claim, including the results of 
a social and industrial survey.  The RO must obtain the 
veteran's vocational rehabilitation file under the 
circumstances.  Decisions of the Board must be based on all 
pertinent evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  

The Board notes that no VA treatment records have been 
obtained since July 2000.  The RO should ask the veteran if 
there are additional treatment records available, and should 
obtain any such records identified by the veteran.

The Board also finds that an additional examination is 
required.  The veteran has claimed that her degenerative 
arthritis of the knees is related to her service-connected 
low back disability.  The VA examination report from December 
2000 does not address this issue.  A remand is required for 
an examination and an opinion as to the relationship between 
her service-connected low back disability and her current 
bilateral knee disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	Obtain the veteran's outpatient 
treatment records dated from July 2000 
from the Birmingham VA Medical Center 
and associate them with the claims 
folder.  

3.	Obtain the veteran's vocational 
rehabilitation folder and associate it 
with the claims folder.

4.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded an examination to determine 
the nature and etiology of her 
bilateral knee disability.  The claims 
folder should be made available to the 
examiner for review before examination.  
The examiner should review the service 
medical records, the VA treatment 
records, any vocational rehabilitation 
records, and the report of the December 
2000 VA examination.  The examiner is 
requested to offer an opinion as to 
whether it is more likely, less likely, 
or as likely as not that the veteran's 
bilateral knee disability is related to 
her service-connected low back 
disability.  A complete rationale for 
any opinion offered is requested.  The 
examiner is also requested to offer an 
opinion regarding the veteran's ability 
to work and whether or not the 
veteran's back disability and/or 
vaginitis prevent her from working.
5.	The RO should readjudicate these claims 
including reviewing any new evidence 
obtained.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


